IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-75,523-03


                                   IN RE JOEY SULA, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 48,258 IN THE 400TH DISTRICT COURT
                            FROM FORT BEND COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed a motion for judgment nunc

pro tunc on or about May 2, 2014, and after a hearing in December 2016, the trial court has not taken

action on the motion. Relator presented his claim to the First Court of Appeals, but was denied relief.

In re Sula, No. 01-17-00117-CR (Tex. App.—Houston [1st Dist.] Apr. 20, 2017) (not designated for

publication). A trial court has a ministerial duty to rule “upon a motion that is properly and timely

presented to it for a ruling.” State ex rel. Young v. Sixth Judicial Dist., 236 S.W.3d 207, 210 (Tex.

Crim. App. 2007). Relator has alleged facts which, if true, could entitle him to mandamus relief.
                                                                                               2

       In these circumstances, additional facts are needed. Respondent, the Judge of the 400th

District Court of Fort Bend County, shall file a response addressing whether Relator has properly

filed a motion for judgment nunc pro tunc in that court. If relator has filed such a motion, the

respondent shall address whether the motion has been ruled upon and, if the motion has not been

ruled upon, the respondent shall discuss the rationale for not taking action on the motion.

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted her

response.



Filed: October 18, 2017
Do not publish